Ragan,- C.
Prom the briefs filed here in this case it appears that one Adin A. Goldsmith brought a suit against William TL Wix before a justice of the peace in Douglas county and procured an attachment to be issued at the same time by said justice in said action; that the justice afterwards discharged the attachment on motion of Wix, and that thereupon Goldsmith dismissed his suit without prejudice; that Goldsmith subsequent to that time brought another suit in the county court of Douglas county against Wix, and procured an order of attachment in that suit; that this attachment was by the county court discharged on the motion of Wix; and thereupon Goldsmith prosecuted error proceedings to the district court from the order of the county court discharging the attachment. The district court sustained the rulings of the county court in discharging the attachment of Goldsmith, and he has attempted to bring the ruling of the district court here by a proceeding in error.
We do not know what was before the district court, but the record brought here does not contain the petition filed by Goldsmith against Wix in the county court, nor the affidavit for an attachment filed in the county court by *575Goldsmith, the motion to discharge such attachment, nor the judgment of the county court discharging, the attachment. In order to enable the district court to review, on. error, the rulings of the county court, it was necessary that there should be before the district court the judgment pronounced by the county court, and the petition, affidavit for attachment, and the motion to discharge the same, filed in the case in the county court (Garneau v. Omaha Printing Co., 42 Neb., 847); and the plaintiff in error must bring here a transcript of the record reviewed by the district court to enable this court to review its action. It follows that, the judgment of the district court must be and is
Affirmed.